Citation Nr: 1429950	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  The propriety of reduction of disability rating for residuals of the shell fragment wound to the right knee with degenerative joint disease from 40 percent to 10 percent, effective September 1, 2012.

2.  Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status for the Veteran's spouse.

3.  Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran recently asserted entitlement to an increased disability rating for the service-connected right knee disability.  See the Veteran's statement dated January 2014.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was granted service connection for residuals of the shell fragment wound to the right knee with degenerative joint disease in October 1984; a noncompensable (zero percent) evaluation was assigned, effective August 20, 1984.  In a September 2005 rating decision, the assigned disability rating was increased to 40 percent, effective June 13, 2005.

2.  Following a VA examination in December 2011, the RO proposed to reduce the rating for residuals of the shell fragment wound to the right knee with degenerative joint disease to 10 percent.

3.  The VA examination in December 2011 did not reflect sustained improvement in the right knee disability and the reduction was not proper.

4.  Resolving all doubt in the Veteran's favor, the evidence of record indicates that his spouse is in need for regular aid and attendance.


CONCLUSIONS OF LAW

1.  Restoration of a 40 percent disability rating for residuals of the shell fragment wound to the right knee with degenerative joint disease is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.13, 4.71a, Diagnostic Code (DC) 5261 (2013).

2.  The criteria for the award of regular aid and attendance for the Veteran's spouse have been met.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2013).

Here, the Veteran contends that the reduction from 40 percent to 10 percent for his service-connected right knee disability was not warranted.  He argues that the evaluation should be restored.  See, e.g., the VA Form 9 dated December 2011.

As was noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in a January 2012 letter.  In the enclosed January 2012 rating decision, he was provided the material facts taken from a December 2011 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  The Veteran responded with written argument dated in February 2012.  Thereafter, the RO promulgated a rating decision in May 2012, implementing the proposed reduction, effective September 1, 2012.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

The Veteran was granted service connection for a right knee disability in October 1984; a noncompensable (zero percent) evaluation was assigned, effective August 20, 1984.  In a September 2005 rating decision, the assigned disability rating was increased to 40 percent, effective June 13, 2005.  Thus, the 40 percent disability rating was in effect for 7 years at the time of the reduction.  As such, the provisions of 38 C.F.R. § 3.344 apply to this matter.

Specifically, in certain rating reduction cases such as this, recipients of compensation are to be afforded greater protections. 38 C.F.R. § 3.344 (2013).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2013).

Under the criteria of § 3.344, the RO must find the record clearly reflects a finding of material improvement in the underlying disability and it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2013); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. at 320.

As reported in the proposed reduction rating action, the May 2008 rating action that increased the evaluation to 40 percent was based on a February 2008 VA examination.  That examination revealed right knee range of motion from 0 to 90 degrees.  There was no limitation of motion on repetitive motion.  There was no instability.  The examination revealed tenderness, painful motion, weakness, and antalgic gait and bony enlargement.  On VA examination in December 2011, range of motion of the right knee was from 0-80 degrees.  The Veteran did not perform repetitive testing because it was too painful.  It was reported that the Veteran had less movement than normal; pain on movement; swelling; instability of station; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  Joint stability tests showed good stability.  The examiner concluded that the knee disability impacted work due to difficulty with prolonged standing, walking, carrying and lifting.  It was reported that the Veteran used a walker or scooter regularly to assist with walking.  

While it could be argued that the 40 percent rating was not justified in 2008, that is not the question before the Board.  The crux of the matter is whether the December 2011 VA examination reflects sustained improvement in right knee disability.  The Board notes that range of motion of the right knee actually decreased on the latter examination.  While there was no limitation of motion on repetitive motion in 2008, the Veteran was unable to perform repetitive motion on the latter examination.  He complained of pain on both examinations and while he had an antalgic gait in 2008, he used a walker and/or scooter to ambulate in 2011.  In essence, the Board does not see a substantial improvement from the 2008 and 2011 examinations.  Under the circumstances, the reduction will not be sustained.  

In short, the reduction of the right knee disability rating to 10 percent is void.  See 38 C.F.R. § 3.344.  The RO's findings in this case that the Veteran's right knee disability no longer approximated the criteria for a 40 percent rating are not sufficient to sustain a finding that the reduction was proper under § 3.344.  Accordingly, the action to reduce the rating is void, and the 40 percent evaluation for the right knee disability is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; Schafrath, supra; Kitchens, supra; Brown, supra.

II.  Special monthly compensation on account of the need for regular aid and attendance of another person or housebound status for the Veteran's spouse.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The Veteran's spouse will be considered in need of aid and attendance if she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance:  the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such that it would require her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a) ; Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this matter, the Veteran and his representative have repeatedly asserted that the Veteran's spouse meet the criteria for entitlement to special monthly compensation on account of the need for regular aid and attendance of another person due to her Alzheimer's disease, which renders her unable to meet her own daily living needs.  Specifically, the Veteran contends that the mental incapacity of his spouse requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  See the Appellate Brief Presentation dated May 2014.

The Board recognizes that the Veteran's spouse did not undergo a VA aid and attendance or housebound examination.  However, it is undisputed that she suffers from Alzheimer's disease.  Notably, in support of his claim, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated in April 2010.  This form was completed by a physician and indicated that the Veteran's spouse, Mrs. L.K., was 85 years old and suffering from Alzheimer's disease.  The form further noted that, although the Veteran's spouse was not confined to her bed and was able to feed herself, she was unable to prepare her own meals, to manage her own medications, or to manage her financial affairs as a result of Alzheimer's dementia.

Moreover, the deterioration of the health of the Veteran's spouse as a result of Alzheimer's disease is repeatedly documented in the Veteran's VA treatment records.  See, e.g., the VA treatment records dated August 2009, December 2009, January 2012, and the VA psychological examination dated in July 2013.

Accordingly, the Board has no reason to disbelieve the Veteran's contentions concerning the severity of his wife's health problems.  As noted above, it is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  See Turco.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the evidence supports a finding that the Veteran's spouse suffers from Alzheimer's disease, which is progressive and chronic in nature, and has led to this decline in her ability to meet her own daily living needs and renders her incapable of protecting herself from hazards or dangers incident to her daily environment.  Accordingly, the Board will resolve all reasonable doubt in favor of the Veteran and grant the claim for special monthly allowance based on his spouse's need for regular aid and attendance.


ORDER

Reduction of to a 10 percent rating for residuals of the shell fragment wound to the right knee with degenerative joint disease was improper; restoration of a 40 percent rating is allowed.

Entitlement to special monthly allowance based on the Veteran's spouse's need for regular aid and attendance is allowed.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal must be remanded for further development.

Here, the Veteran asserts that his service-connected disabilities warrant entitlement to special monthly compensation for aid and attendance or housebound status.  See, e.g., the Veteran's VA Form 9 dated December 2011.

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2013); 38 C.F.R. § 3.350 (2013).  The Veteran has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of his service-connected disabilities.

A veteran will be considered to be in need of aid and attendance if he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2013).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.

A veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2013).

Increased compensation may also be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i).

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.

Here, the Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling; a right knee disability, evaluated as 40 percent disabling; scar of the right knee, evaluated as zero percent disabling; scar of the right thigh, evaluated as zero percent disabling, and tinnitus, evaluated as zero percent disabling.  His combined evaluation is 70 percent.

The Veteran asserts that the cumulative effects of his service-connected disabilities cause him to require the regular aid and assistance of another person and/or to be housebound.  The Veteran and his representative have repeatedly asserted that, although the Veteran's nonservice-connected disabilities affect him greatly, his service-connected disabilities alone are sufficient to warrant the award of SMC.  See, e.g., the Appellate Brief Presentation dated May 2014.

The Veteran was last afforded a VA examination in June 2010, which addressed his contentions of entitlement to SMC.  Critically, he contends that his symptoms have worsened since that time.  See, e.g., the Veteran's statement dated January 2014.  Accordingly, given the Veteran's assertions of worsening health, as well as, the remoteness of the most recent VA examination, the Board finds that an updated VA aid and attendance examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received and associate with the claims file.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since June 2013.  

2. The Veteran must be scheduled for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular aid and attendance or is housebound due solely to his service-connected disabilities.  The Veteran must be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).

The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the individual designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must provide a well-reasoned opinion as to the medical probabilities that the Veteran's service-connected disabilities result in impairment that makes him so helpless as to require the regular aid and attendance of another person or results in the Veteran being confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  The effect of nonservice-connected disabilities must be excluded from consideration.  All opinions must be set forth in detail and explained in the context of the record.

3. After the requested examination has been completed, the reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until notified by the RO; however, he is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


